Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 03/09/2021. Claims 1, 8 and 15 have been amended. Claims 1-20 are allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 05/07/20, 08/21/20, 10/27/20, 11/09/20, 12/10/20 and 03/24/21 compy with the provisions of M.P.E.P. 609. The examiner has considered it.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for providing expert assistance within application. The detailed implementation indicates: (1) A method comprising: receive an indication that a first user has requested help for completing a task for a document within an application; (2) Identifying an application feature associated with completing the task within the application; (3) Accessing user activity data with respect to completing the task using the application feature within the application by a potential expert user; (4) Calculating a similarity score for the potential expert user with respect to a level of proficiency for the feature based on the accessed user activity data; and (5) Based on the similarity score meeting a threshold value, establishing a networked communication session between the first user and the potential expert user, enabling the potential expert user to enter into a collaborative editing mode with the first user and allows the potential 

Pertinent Art
4.	Hey et al, US 20140137074, discloses identifying software code experts based on current code elements and expert rankings .

 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


Error! Unknown document property name.


Hung Le
04/08/2021

/HUNG D LE/Primary Examiner, Art Unit 2161